 
Exhibti 10.3
 
ATMEL CORPORATION
 
2005 STOCK PLAN
 
(AS AMENDED AND RESTATED MAY 14, 2008)
 
1. Background.  The Plan permits the grant of Nonstatutory Stock Options,
Incentive Stock Options, Stock Purchase Rights, Stock Appreciation Rights, and
Restricted Stock Units.
 
2. Purposes of the Plan.  The purposes of this 2005 Stock Plan are:
 

  •  to attract and retain the best available personnel for positions of
substantial responsibility,     •  to provide additional incentive to Employees,
Directors and Consultants, and     •  to promote the success of the Company’s
business.

 
3. Definitions.  As used herein, the following definitions shall apply:
 
(a) “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 5 of the Plan.
 
(b) “Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.
 
(c) “Applicable Laws” means the requirements relating to the administration of
stock option plans under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Options or Stock Purchase Rights are, or will be, granted
under the Plan.
 
(d) “Annual Revenue” means the Company’s or a business unit’s net sales for the
Fiscal Year, determined in accordance with generally accepted accounting
principles; provided, however, that prior to the Fiscal Year, the Committee
shall determine whether any significant item(s) shall be excluded or included
from the calculation of Annual Revenue with respect to one or more Participants.
 
(e) “Award” means, individually or collectively, a grant under the Plan of
Options, Stock Purchase Rights, Stock Appreciation Rights, and Restricted Stock
Units.
 
(f) “Award Agreement” means the written agreement setting forth the terms and
provisions applicable to each Award granted under the Plan. The Award Agreement
is subject to the terms and conditions of the Plan.
 
(g) “Board” means the Board of Directors of the Company.
 
(h) “Cash Flow from Operations” means as to any Fiscal Year, the Company’s cash
generated from operating activities, or a business unit’s cash generated from
operating activities, determined in accordance with generally acceptable
accounting principles.
 
(i) “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
 
(j) “Committee” means a committee of Directors appointed by the Board in
accordance with Section 5 of the Plan.
 
(k) “Common Stock” means the common stock of the Company.
 
(l) “Company” means Atmel Corporation, a Delaware corporation.
 
(m) “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity.


1



--------------------------------------------------------------------------------



 



(n) “Director” means a member of the Board, either as an Employee or an Outside
Director.
 
(o) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.
 
(p) “Earnings Per Share” means as to any Fiscal Year, the Company’s Net Income
or a business unit’s Pro Forma Net Income, divided by a weighted average number
of common shares outstanding and dilutive common equivalent shares deemed
outstanding.
 
(q) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. A Service Provider shall
not cease to be an Employee in the case of (i) any leave of absence approved by
the Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor. For purposes of Incentive
Stock Options, no such leave may exceed ninety days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, then three months following the 91st day of such leave any Incentive
Stock Option held by the Optionee shall cease to be treated as an Incentive
Stock Option and shall be treated for tax purposes as a Nonstatutory Stock
Option. Neither service as a Director nor payment of a director’s fee by the
Company shall be sufficient to constitute “employment” by the Company.
 
(r) “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option.
 
(s) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(t) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
 
(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system for the last market trading
day prior to the time of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable;
 
(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the last market trading day prior to the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or
 
(iii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.
 
(u) “Fiscal Year” means the fiscal year of the Company.
 
(v) “Grant Date” means, with respect to an Award, the date that the Award was
granted.
 
(w) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.
 
(x) “Net Income” means as to any Fiscal Year, the income after taxes of the
Company for the Fiscal Year determined in accordance with generally accepted
accounting principles, provided that prior to the Fiscal Year, the Committee
shall determine whether any significant item(s) shall be included or excluded
from the calculation of Net Income with respect to one or more Participants.
 
(y) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.
 
(z) “Notice of Grant” means a written or electronic notice evidencing certain
terms and conditions of an individual Award grant. The Notice of Grant is part
of the Award Agreement.
 
(aa) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.


2



--------------------------------------------------------------------------------



 



(bb) “Operating Profit” means the Company’s or a business unit’s profit from
operations but excluding any unusual items, determined in accordance with
generally accepted accounting principles.
 
(cc)  “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.
 
(dd) “Optionee” means the holder of an outstanding Option or Stock Purchase
Right granted under the Plan.
 
(ee) “Option Exchange Program” means a program whereby outstanding Options are
surrendered or cancelled in exchange for the right to receive options of the
same type, of a different type and/or cash pursuant to such terms as the
Administrator may determine.
 
(ff) “Optioned Stock” means the Common Stock subject to an Award.
 
(gg) “Outside Director” means a Director who is not an Employee.
 
(hh) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
 
(ii) “Participant” means the holder of an outstanding Award, which shall include
an Optionee.
 
(jj) “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee (in its discretion) to be applicable to a Participant with respect
to an Award. As determined by the Committee, the Performance Goals applicable to
an Award may provide for a targeted level or levels of achievement using one or
more of the following measures: (a) Annual Revenue, (b) Operating Profit,
(c) Cash Flow from Operations, (d) Net Income, (e) Pro Forma Net Income,
(f) Earnings Per Share, and (g) Return on Sales. The Performance Goals may
differ from Participant to Participant and from Award to Award. Any criteria
used may be (i) measured in absolute terms, (ii) measured in relative terms
(including, but not limited to compared to another company or companies),
(iii) measured against the performance of the Company as a whole or a segment of
the Company and/or (iv) measured on a pre-tax or post-tax basis (if applicable).
 
(kk) “Plan” means this 2005 Stock Plan, as amended.
 
(ll) “Pro Forma Net Income” means as to any business unit for any Fiscal Year,
the Controllable Profits of such business unit, minus allocations of designated
corporate expenses.
 
(mm) “Reload Option” means an Option that automatically is granted if a
Participant pays the exercise price of an Option by tendering Shares.
 
(nn) “Restricted Stock” means shares of Common Stock acquired pursuant to a
grant of Stock Purchase Rights under Section 12 of the Plan.
 
(oo) “Restricted Stock Purchase Agreement” means a written agreement between the
Company and the Optionee evidencing the terms and restrictions applying to stock
purchased under a Stock Purchase Right. The Restricted Stock Purchase Agreement
is subject to the terms and conditions of the Plan and the Notice of Grant.
 
(pp) “Restricted Stock Unit” means an Award granted to a Participant pursuant to
Section 14.
 
(qq) “Retirement” means, in the case of an Employee or Director: (a) a
Termination of Service occurring on or after age sixty-five (65), or (b) a
Termination of Service occurring on or after age sixty (60) with at least ten
(10) Years of Service. With respect to a Consultant, no Termination of Service
shall be deemed to be on account of “Retirement.”
 
(rr) “Return on Sales” means as to any Fiscal Year, the percentage equal to the
Company’s Net Income or the business unit’s Pro Forma Net Income, divided by the
Company’s or the business unit’s Annual Revenue, as applicable.
 
(ss) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.


3



--------------------------------------------------------------------------------



 



(tt) “Section 16(b)” means Section 16(b) of the Exchange Act.
 
(uu) “Service Provider” means an Employee, Director or Consultant.
 
(vv) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 16 of the Plan.
 
(ww) “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with a related Option (either affiliated or tandem) that pursuant to
Section 13 is designated as an SAR.
 
(xx) “Stock Purchase Right” means the right to purchase Common Stock pursuant to
Section 12 of the Plan, as evidenced by a Notice of Grant.
 
(yy) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.
 
(zz) “Termination of Service” means (a) in the case of an Employee, a cessation
of the employee-employer relationship between the Employee and the Company or an
Affiliate for any reason, including, but not by way of limitation, a termination
by resignation, discharge, death, Disability, Retirement, or the disaffiliation
of an Affiliate, but excluding any such termination where there is a
simultaneous re-employment or engagement as a consultant by the Company or an
Affiliate; (b) in the case of a Consultant, a cessation of the service
relationship between the Consultant and the Company or an Affiliate for any
reason, including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, or the disaffiliation of an Affiliate, but
excluding any such termination where there is a simultaneous employment as an
Employee or re-engagement of the Consultant by the Company or an Affiliate; and
(c) in the case of a Director, a cessation of the Director’s service on the
Board for any reason, including, but not by way of limitation, a termination by
resignation, death, Disability, Retirement or non-reelection to the Board, but
excluding any such termination where there is a simultaneous employment as an
Employee or engagement as a Consultant by the Company or an Affiliate.
 
4. Stock Subject to the Plan.
 
(a) Subject to the provisions of Section 16 of the Plan, the maximum aggregate
number of Shares that may be optioned and sold under the Plan is
114,000,000 Shares.1 The Shares may be authorized, but unissued, or reacquired
Common Stock.
 
If an Award expires or becomes unexercisable without having been exercised in
full, or is surrendered pursuant to an Option Exchange Program, the unpurchased
Shares which were subject thereto shall become available for future grant or
sale under the Plan (unless the Plan has terminated); provided, however, that
Shares that have actually been issued under the Plan, whether upon exercise of
an Option or Right, shall not be returned to the Plan and shall not become
available for future distribution under the Plan, except that if Shares of
Restricted Stock are repurchased by the Company at their original purchase
price, such Shares shall become available for future grant under the Plan.
 
(b) Full Value Awards.  Any Shares subject to Restricted Stock, Restricted Stock
Units, and Stock Purchase Rights granted on or after May 14, 2008 will be
counted against the numerical limits of this Section 4 as one and 78/100 (1.78)
Shares for every one (1) Share subject thereto. Further, if Shares acquired
pursuant to any Restricted Stock, Restricted Stock Units, and Stock Purchase
Rights granted on or after May 14, 2008 are forfeited or repurchased by the
Company and would otherwise return to the Plan pursuant to this Section 4, one
and 78/100 (1.78) times the number of Shares so forfeited or repurchased will
return to the Plan and will again become available for issuance.
 
5. Administration of the Plan.  
 
(a) Procedure.  
 
(i) Multiple Administrative Bodies.  The Plan may be administered by different
Committees with respect to different groups of Service Providers.
 

 
1 Includes 58,000,000 Shares approved by the Company’s stockholders on May 14,
2008.


4



--------------------------------------------------------------------------------



 



(ii) Section 162(m).  To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code. For purposes of qualifying grants of
Awards as “performance-based compensation” under Section 162(m) of the Code, the
Committee, in its discretion, may set restrictions based upon the achievement of
Performance Goals. The Performance Goals shall be set by the Committee on or
before the latest date permissible to enable the Awards to qualify as
“performance-based compensation” under Section 162(m) of the Code. In granting
Awards that are intended to qualify under Section 162(m) of the Code, the
Committee shall follow any procedures determined by it from time to time to be
necessary or appropriate to ensure qualification of the Awards under
Section 162(m) of the Code (e.g., in determining the Performance Goals).
 
(iii) Rule 16b-3.  To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.
 
(iv) Other Administration.  Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.
 
(b) Powers of the Administrator.  Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discretion:
 
(i) to determine the Fair Market Value;
 
(ii) to select the Service Providers to whom Awards may be granted hereunder;
 
(iii) to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;
 
(iv) to approve forms of agreement for use under the Plan;
 
(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator, in its sole discretion, shall determine;
 
(vi) to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;
 
(vii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;
 
(viii) to modify or amend each Award (subject to Section 18(c) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Options longer than is otherwise provided for in the
Plan;
 
(ix) to allow Optionees to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares to be issued upon exercise of an Award
that number of Shares having a Fair Market Value equal to the minimum amount
required to be withheld. The Fair Market Value of the Shares to be withheld
shall be determined on the date that the amount of tax to be withheld is to be
determined. All elections by an Optionee to have Shares withheld for this
purpose shall be made in such form and under such conditions as the
Administrator may deem necessary or advisable;
 
(x) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;
 
(xi) to commence a 409A Exchange Offer in connection with each Option that had a
per share exercise price that was less than the fair market value of a share of
the Company’s common stock, as determined for purposes of Internal Revenue Code
Section 409A, on the Option’s grant date and that was unvested, in whole or in
part, as of December 31, 2004 (notwithstanding Section 18(b) of the Plan), as
described by Section 23 of the Plan;


5



--------------------------------------------------------------------------------



 



(xii) to make all other determinations deemed necessary or advisable for
administering the Plan.
 
(c) Additional Power of Administrator Requiring Stockholder Approval.  The
Administrator shall have authority to take the following actions, but only if
not otherwise prohibited by the provisions of the Plan and only if approval by
the Company’s stockholders is obtained:
 
(i) reduce the exercise price of any Award to the then current Fair Market Value
if the Fair Market Value of the Common Stock covered by such Award shall have
declined since the date the Award was granted; provided, however, that the
Administrator shall have the power to make adjustments in the exercise price of
any Award pursuant to Section 16 without the necessity of obtaining stockholder
approval;
 
(ii) institute an Option Exchange Program to allow for the cancellation of an
outstanding Option followed by its immediate replacement with a new Option with
a lower exercise price, or with a different type of Award, cash or a combination
thereof; provided, however, that the Administrator shall have the power to make
adjustments in the exercise price of any Award pursuant to Section 16 without
the necessity of obtaining stockholder approval; and
 
(iii) institute any other program that would constitute a revaluation or
repricing of Options; provided, however, that the Administrator shall have the
power to make adjustments in the exercise price of any Award pursuant to
Section 16 without the necessity of obtaining stockholder approval.
 
(d) Effect of Administrator’s Decision.  The Administrator’s decisions,
determinations and interpretations shall be final and binding on all Optionees
and any other holders of Options or Stock Purchase Rights.
 
6. Eligibility.  Nonstatutory Stock Options, Stock Purchase Rights, Stock
Appreciation Rights and Restricted Stock Units may be granted to Service
Providers. Incentive Stock Options may be granted only to Employees.
 
7. Limitations.  
 
(a) Each Option shall be designated in the Award Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Optionee during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options shall be
treated as Nonstatutory Stock Options. For purposes of this Section 7(a),
Incentive Stock Options shall be taken into account in the order in which they
were granted. The Fair Market Value of the Shares shall be determined as of the
time the Option with respect to such Shares is granted.
 
(b) Neither the Plan nor any Award shall confer upon an Optionee any right with
respect to continuing the Optionee’s relationship as a Service Provider with the
Company, nor shall they interfere in any way with the Optionee’s right or the
Company’s right to terminate such relationship at any time, with or without
cause.
 
(c) The following limitations shall apply to grants of Options, Stock Purchase
Rights, Stock Appreciation Rights and Restricted Stock Units:
 
(i) No Service Provider shall be granted, in any fiscal year of the Company,
Options, Stock Purchase Rights, Stock Appreciation Rights or Restricted Stock
Units to purchase more than 5,000,000 Shares.
 
(ii) In connection with his or her initial service, a Service Provider may be
granted Options, Stock Purchase Rights, Stock Appreciation Rights or Restricted
Stock Units to purchase up to an additional 5,000,000 Shares which shall not
count against the limit set forth in subsection (i) above.
 
(iii) The foregoing limitations shall be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 16.
 
(iv) If an Option, Stock Purchase Rights, Stock Appreciation Rights or
Restricted Stock Unit is cancelled in the same fiscal year of the Company in
which it was granted (other than in connection with a transaction described in
Section 16), the cancelled Option, Stock Purchase Rights, Stock Appreciation
Rights or Restricted Stock Units will be counted against the limits set forth in
subsections (i) and (ii) above. For this purpose, if the exercise price of an
Option, Stock Purchase Rights, Stock Appreciation Rights or Restricted


6



--------------------------------------------------------------------------------



 



Stock Unit is reduced, the transaction will be treated as a cancellation of the
Option, Stock Purchase Rights, Stock Appreciation Rights or Restricted Stock
Units and the grant of a new Option, Stock Purchase Rights, Stock Appreciation
Rights or Restricted Stock Units.
 
8. Term of Plan.  Subject to Section 22 of the Plan, the Plan shall become
effective upon adoption by the Board and obtaining stockholder approval. The
Plan amends and restates the previous 1996 Stock Plan. It shall continue in
effect for a term of ten (10) years unless terminated earlier under Section 18
of the Plan.
 
9. Term of Option.  The term of each Option shall be stated in the Award
Agreement; however, the term of an Option granted on or after April 9, 2008
shall be no longer than ten (10) years from the Grant Date or such shorter term
as may be provided in the Award Agreement. Moreover, in the case of an Incentive
Stock Option granted to an Optionee who, at the time the Incentive Stock Option
is granted, owns stock representing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or any Parent or
Subsidiary, the term of the Incentive Stock Option shall be five (5) years from
the Grant Date or such shorter term as may be provided in the Award Agreement.
 
10. Option Exercise Price and Consideration.  
 
(a) Exercise Price.  The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:
 
(i) In the case of an Incentive Stock Option
 
(A) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the Grant Date.
 
(B) granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price shall be no less than 100%
of the Fair Market Value per Share on the Grant Date.
 
(ii) In the case of a Nonstatutory Stock Option granted on or after April 9,
2008, except as may be required by law to ensure favorable tax treatment in a
non-U.S. jurisdiction, the per Share exercise price shall be no less than 100%
of the Fair Market Value per share on the Grant Date . In the case of a
Nonstatutory Stock Option intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the per Share
exercise price shall be no less than 100% of the Fair Market Value per Share on
the Grant Date.
 
(iii) Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than 100% of the Fair Market Value per Share on the Grant
Date pursuant to a merger or other corporate transaction.
 
(b) Waiting Period and Exercise Dates.  At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions which must be satisfied before the Option may be
exercised.
 
(c) Form of Consideration.  The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of:
 
(i) cash;
 
(ii) check;
 
(iii) other Shares, which in the case of Shares acquired directly or indirectly
from the Company, (A) have been vested and owned by the Optionee for more than
six months on the date of surrender, and (B) have a Fair Market Value on the
date of surrender equal to the aggregate exercise price of the Shares as to
which said Option shall be exercised;


7



--------------------------------------------------------------------------------



 



(iv) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;
 
(v) a reduction in the amount of any Company liability to the Optionee,
including any liability attributable to the Optionee’s participation in any
Company-sponsored deferred compensation program or arrangement;
 
(vi) any combination of the foregoing methods of payment; or
 
(vii) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws.
 
11. Exercise of Option.  
 
(a) Procedure for Exercise; Rights as a Shareholder.  Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. Except for options granted prior to October 11, 1996, or
unless the Administrator provides otherwise, vesting of Options granted
hereunder shall be suspended during any unpaid leave of absence. An Option may
not be exercised for a fraction of a Share.
 
An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan. Shares issued upon exercise of an
Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 16 of the Plan.
 
Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.
 
(b) Termination of Relationship as a Service Provider.  If an Optionee ceases to
be a Service Provider, other than upon the Optionee’s death or Disability, the
Optionee may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement). In the absence of a specified
time in the Award Agreement, the Option shall remain exercisable for three
(3) months following the Optionee’s termination. If, on the date of termination,
the Optionee is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option shall revert to the Plan. If, after
termination, the Optionee does not exercise his or her Option within the time
specified by the Administrator, the Option shall terminate, and the Shares
covered by such Option shall revert to the Plan.
 
(c) Disability of Optionee.  If an Optionee ceases to be a Service Provider as a
result of the Optionee’s Disability, the Optionee may exercise his or her Option
within such period of time as is specified in the Award Agreement to the extent
the Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Award Agreement). In
the absence of a specified time in the Award Agreement, the Option shall remain
exercisable for twelve (12) months following the Optionee’s termination. If, on
the date of termination, the Optionee is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option shall revert to
the Plan. If, after termination, the Optionee does not exercise his or her
Option within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.
 
(d) Death of Optionee.  If an Optionee dies while a Service Provider, the Option
may be exercised following the Optionee’s death within such period of time as is
specified in the Award Agreement to the extent the Option is vested on the date
of death (but in no event later than the expiration of the term of such Option
as set forth in the


8



--------------------------------------------------------------------------------



 



Award Agreement), by the Optionee’s designated beneficiary, provided such
beneficiary has been designated prior to Optionee’s death in a form acceptable
to the Administrator. If no such beneficiary has been designated by the
Optionee, then such Option may be exercised by the personal representative of
the Optionee’s estate or by the person(s) to whom the Option is transferred
pursuant to the Optionee’s will or in accordance with the laws of descent and
distribution. In the absence of a specified time in the Award Agreement, the
Option shall remain exercisable for twelve (12) months following the Optionee’s
death. If, at the time of death, the Optionee is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option shall
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.
 
12. Stock Purchase Rights.  
 
(a) Rights to Purchase.  Stock Purchase Rights may be issued either alone, in
addition to, or in tandem with other awards granted under the Plan and/or cash
awards made outside of the Plan. After the Administrator determines that it will
offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing or electronically, by means of a Notice of Grant, of the terms,
conditions and restrictions related to the offer, including the number of Shares
that the offeree shall be entitled to purchase, the price to be paid, and the
time within which the offeree must accept such offer. The offer shall be
accepted by execution of a Restricted Stock Purchase Agreement in the form
determined by the Administrator.
 
(b) Number of Shares.  The Administrator shall have complete discretion to
determine the number of Stock Purchase Rights granted to any Participant,
provided that during any Fiscal Year, no Participant shall be granted Stock
Purchase Rights covering more than 5,000,000 Shares, unless in connection with
his or her initial service as described in Section 7(c)(ii).
 
(c) Repurchase Option.  Unless the Administrator determines otherwise, the
Restricted Stock Purchase Agreement shall grant the Company a repurchase option
exercisable upon the voluntary or involuntary termination of the purchaser’s
service with the Company for any reason (including death or Disability). The
purchase price for Shares repurchased pursuant to the Restricted Stock Purchase
Agreement shall be the original price paid by the purchaser and may be paid by
cancellation of any indebtedness of the purchaser to the Company. The repurchase
option shall lapse at a rate determined by the Administrator.
 
(d) Other Provisions.  The Restricted Stock Purchase Agreement shall contain
such other terms, provisions and conditions not inconsistent with the Plan as
may be determined by the Administrator in its sole discretion.
 
(e) Rights as a Shareholder.  Once the Stock Purchase Right is exercised, the
purchaser shall have the rights equivalent to those of a shareholder, and shall
be a shareholder when his or her purchase is entered upon the records of the
duly authorized transfer agent of the Company. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised, except as provided in Section 16 of the Plan.
 
13. Stock Appreciation Rights.  
 
(a) Grant of SARs.  Subject to the terms and conditions of the Plan, a SAR may
be granted to Employees and Consultants at any time and from time to time as
shall be determined by the Administrator, in its sole discretion. The
Administrator may grant affiliated SARs, freestanding SARs, tandem SARs, or any
combination thereof.
 
(i) Number of Shares.  The Administrator shall have complete discretion to
determine the number of SARs granted to any Participant, provided that during
any Fiscal Year, no Participant shall be granted SARs covering more than
5,000,000 Shares, unless in connection with his or her initial service as
described in Section 7(c)(ii).
 
(ii) Exercise Price and Other Terms.  The Administrator, subject to the
provisions of the Plan, shall have complete discretion to determine the terms
and conditions of SARs granted under the Plan. However, except as may be
required by law to ensure favorable tax treatment in a non-U.S. jurisdiction,
the exercise price of a freestanding SAR shall be not less than one hundred
percent (100%) of the Fair Market Value of a Share on the Grant Date. The
exercise price of tandem or affiliated SARs shall equal the Exercise Price of
the related Option.


9



--------------------------------------------------------------------------------



 



(b) Exercise of Tandem SARs.  Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable. With respect to a tandem SAR granted in connection with an
Incentive Stock Option: (a) the tandem SAR shall expire no later than the
expiration of the underlying Incentive Stock Option; (b) the value of the payout
with respect to the tandem SAR shall be for no more than one hundred percent
(100%) of the difference between the Exercise Price of the underlying Incentive
Stock Option and the Fair Market Value of the Shares subject to the underlying
Incentive Stock Option at the time the tandem SAR is exercised; and (c) the
tandem SAR shall be exercisable only when the Fair Market Value of the Shares
subject to the Incentive Stock Option exceeds the Exercise Price of the
Incentive Stock Option.
 
(c) Exercise of Affiliated SARs.  An affiliated SAR shall be deemed to be
exercised upon the exercise of the related Option. The deemed exercise of an
affiliated SAR shall not necessitate a reduction in the number of Shares subject
to the related Option.
 
(d) Exercise of Freestanding SARs.  Freestanding SARs shall be exercisable on
such terms and conditions as the Administrator, in its sole discretion, shall
determine.
 
(e) SAR Agreement.  Each SAR grant shall be evidenced by an Award Agreement that
shall specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Administrator, in its sole
discretion, shall determine.
 
(f) Expiration of SARs.  An SAR granted under the Plan shall expire upon the
date determined by the Administrator, in its sole discretion, and set forth in
the Award Agreement; however, an SAR granted on or after April 9, 2008 shall
expire no later than ten (10) years from the Grant Date. Notwithstanding the
foregoing, the rules of Section 11 also shall apply to SARs.
 
(g) Payment of SAR Amount.  Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:
 
(i) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times
 
(ii) The number of Shares with respect to which the SAR is exercised.
 
At the discretion of the Administrator, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof. For
purposes of Section 4 of the Plan, the reduction in Shares available for future
issuance upon the grant of the SAR will be determined at the Grant Date based on
the full number of Shares subject to the SAR. Upon settlement of the SAR, there
will be no further reduction in Shares available for future issuance under
Section 4 of the Plan. Upon the forfeiture of all or a portion of the SAR, the
forfeited Shares shall be returned to the Shares available for future issuance
under Section 4 of the Plan. For avoidance of doubt, upon settlement of an SAR,
Shares will not be returned to the Shares available for future issuance under
Section 4 of the Plan, notwithstanding the fact that if Shares are issued in
settlement of an SAR they will be issued only based on the difference between
the Fair Market Value of a Share on the date of exercise over the exercise
price.
 
14. Restricted Stock Units.
 
(a) Grant of Restricted Stock Units.  Restricted Stock Units may be granted to
Service Providers at any time and from time to time, as will be determined by
the Administrator, in its sole discretion.
 
(b) Number of Shares.  The Administrator will have complete discretion in
determining the number of Restricted Stock Units granted to each Participant,
provided that during any Fiscal Year, no Participant shall be granted Restricted
Stock Units covering more than 5,000,000 Shares, unless in connection with his
or her initial service as described in Section 7(c)(ii).
 
(c) Value of Restricted Stock Units.  Each Restricted Stock Unit will have an
initial value that is established by the Administrator on or before the Grant
Date.


10



--------------------------------------------------------------------------------



 



(d) Performance Goals and Other Terms.  The Administrator will set Performance
Goals or other vesting provisions (including, without limitation, continued
status as a Service Provider) in its discretion which, depending on the extent
to which they are met, will determine the number or value of Restricted Stock
Units that will be paid out to the Service Providers. The time period during
which the Performance Goals or other vesting provisions must be met will be
called the “Performance Period.” Each award of Restricted Stock Units will be
evidenced by an Award Agreement that will specify the Performance Period, and
such other terms and conditions as the Administrator, in its sole discretion,
will determine. The Administrator may set Performance Goals based upon the
achievement of Company-wide, divisional, or individual goals, applicable federal
or state securities laws, or any other basis determined by the Administrator in
its discretion.
 
(e) Duration of Performance Periods.  The Administrator will set the length of
time for a Performance Period, subject to the following limits:
 
(i) The Performance Period related to Restricted Stock Units with Performance
Goals shall not be less than one (1) year; and
 
(ii) The Performance Period related to Restricted Stock Units with time-based
vesting provisions shall not be less than three (3) years;
 
provided, however, that up to five percent (5%) of the shares currently
authorized for grant under the Plan may be subject to Restricted Stock Units
without such limits on the length of the Performance Period.
 
(f) Earning of Restricted Stock Units.  After the applicable Performance Period
has ended, the holder of Restricted Stock Units will be entitled to receive a
payout of the number of Restricted Stock Units earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding Performance Goals or other vesting provisions have been
achieved. After the grant of a Restricted Stock Units, the Administrator shall
not reduce or waive any Performance Goals or other vesting provisions for such
Restricted Stock Unit; provided, however, that the Administrator, in its sole
discretion, may reduce or waive any Performance Goals or other vesting
provisions for such Restricted Stock Unit in the event of a Participant’s death,
Disability, or Retirement, or in the event of the sale of substantially all of
the assets of the Company, or a merger of the Company with or into another
entity pursuant to which the stockholders of the Company before such transaction
do not retain, directly or indirectly, at least a majority of the beneficial
interest in the voting stock of the Company after such transaction.
 
(g) Form and Timing of Payment of Restricted Stock Units.  Payment of earned
Restricted Stock Units will be made as soon as practicable after the expiration
of the applicable Performance Period. The Administrator, in its sole discretion,
may pay earned Restricted Stock Units in the form of cash, in Shares (which have
an aggregate Fair Market Value equal to the value of the earned Restricted Stock
Units at the close of the applicable Performance Period) or in a combination
thereof.
 
(h) Cancellation of Restricted Stock Units.  On the date set forth in the Award
Agreement, all unearned or unvested Restricted Stock Units will be forfeited to
the Company, and again will be available for grant under the Plan.
 
15. Non-Transferability of Awards.  Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Optionee, only by the Optionee. If the Administrator makes an Award
transferable, such Award shall contain such additional terms and conditions as
the Administrator deems appropriate.
 
16. Adjustments Upon Changes in Capitalization, Dissolution or Liquidation,
Merger or Asset Sale.  
 
(a) Changes in Capitalization.  Subject to any required action by the
stockholders of the Company, the number and class of Shares that may be
delivered under the Plan and/or the number, class, and price of Shares covered
by each outstanding Award, and the numerical Share limits in Sections 4, 7, 13
and 14 of the Plan, shall be proportionately adjusted for any increase or
decrease in the number of issued Shares resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Shares, or
any other increase or decrease in the number of issued Shares effected without
receipt of consideration by the Company; provided, however, that


11



--------------------------------------------------------------------------------



 



conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.” Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive. Except as expressly provided herein, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of Shares subject to an Award.
 
(b) Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for a Participant to have the
right to exercise his or her Award until ten (10) days prior to such transaction
as to all of the Optioned Stock covered thereby, including Shares as to which
the Award would not otherwise be exercisable. In addition, the Administrator may
provide that any Company repurchase option applicable to any Shares purchased
upon exercise of an Award shall lapse as to all such Shares, provided the
proposed dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.
 
(c) Merger or Asset Sale.  In the event of a merger of the Company with or into
another corporation, or the sale of substantially all of the assets of the
Company, each outstanding Award shall be assumed or an equivalent option or
right substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Award, the Participant will fully vest in and have
the right to exercise all of his or her outstanding Options and Stock
Appreciation Rights, including Shares as to which such Awards would not
otherwise be vested or exercisable, all restrictions on Restricted Stock will
lapse, and, with respect to Restricted Stock Units, all Performance Goals or
other vesting criteria will be deemed achieved at target levels and all other
terms and conditions met. In addition, if an Option or Stock Appreciation Right
becomes fully vested and exercisable in lieu of assumption or substitution in
the event of a merger or sale of assets, the Administrator will notify the
Participant in writing or electronically that the Option or Stock Appreciation
Right will be fully vested and exercisable for a period of 15 days from the date
of such notice, and the Option or Stock Appreciation Right will terminate upon
the expiration of such period.
 
For the purposes of this paragraph, the Award shall be considered assumed if,
following the merger or sale of assets, the Award confers the right to purchase
or receive, for each Share subject to the Award immediately prior to the merger
or sale of assets, the consideration (whether stock, cash, or other securities
or property) or, in the case of a Stock Appreciation Right upon the exercise of
which the Administrator determines to pay cash or a Restricted Stock Unit which
the Administrator can determine to pay in cash, the fair market value of the
consideration received in the merger or sale of assets by holders of Common
Stock for each Share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding Shares); provided, however, that
if such consideration received in the merger or sale of assets is not solely
common stock of the successor corporation or its Parent, the Administrator may,
with the consent of the successor corporation, provide for the consideration to
be received upon the exercise of an Option or Stock Appreciation Right or upon
the payout of a Restricted Stock Unit, for each Share subject to such Award (or
in the case of Restricted Stock Units, the number of implied shares determined
by dividing the value of the Restricted Stock Units by the per Share
consideration received by holders of Common Stock in the merger or sale of
assets), to be solely common stock of the successor corporation or its Parent
equal in fair market value to the per Share consideration received by holders of
Common Stock in the merger or sale of assets.
 
Notwithstanding anything in this Section 16(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more Performance
Goals will not be considered assumed if the Company or its successor modifies
any of such Performance Goals without the Participant’s consent; provided,
however, a modification to such Performance Goals only to reflect the successor
corporation’s corporate structure post-merger or post-sale of assets will not be
deemed to invalidate an otherwise valid Award assumption.


12



--------------------------------------------------------------------------------



 



17. Date of Grant.  The Grant Date of an Award shall be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination shall be provided to each Optionee within a reasonable time after
the date of such grant.
 
18. Amendment and Termination of the Plan.  
 
(a) Amendment and Termination.  The Board may at any time amend, alter, suspend
or terminate the Plan.
 
(b) Shareholder Approval.  The Company shall obtain shareholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws, and to adopt material Plan amendments, including:
 
(i) A material increase in benefits accrued to Participants under the Plan;
 
(ii) An increase in the number of shares that may be optioned or sold under the
Plan;
 
(iii) A material modification (expansion or reduction) of the class of
participants in the Plan; or
 
(iv) A provision permitting the Administrator to lapse or waive restrictions on
Awards at its discretion.
 
(c) Effect of Amendment or Termination.  No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Optionee, unless mutually
agreed otherwise between the Optionee and the Administrator, which agreement
must be in writing and signed by the Optionee and the Company. Termination of
the Plan shall not affect the Administrator’s ability to exercise the powers
granted to it hereunder with respect to Options granted under the Plan prior to
the date of such termination.
 
19. Conditions Upon Issuance of Shares.  
 
(a) Legal Compliance.  Shares shall not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance.
 
(b) Investment Representations.  As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.
 
20. Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
 
21. Reservation of Shares.  The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
 
22. Shareholder Approval.  The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted. Such shareholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.
 
23. 409A Exchange Offer.  The Administrator, may in its sole discretion, offer
to each Optionee who holds an Option with an original Grant Date Exercise Price
that was less than the original Grant Date fair market value, as determined for
purposes of Section 409A of the Code, (each a “Discount Option”) one or more of
the following choices with respect to the portion of such Discount Option that
was unvested on December 31, 2004 (such portion is referred to as the “Eligible
Discount Option”):
 
(a) If Optionee exercised any Eligible Discount Option (or portion thereof) in
2006, then Optionee may elect to amend the eligible portion of each Eligible
Discount Option such that the Exercise Price of the Option will be increased to
the fair market value, as determined for purposes of Section 409A of the Code,
of a share of the Company’s Common Stock on the Option’s grant date.


13



--------------------------------------------------------------------------------



 



(b) If Optionee was granted an Eligible Discount Option, but did not exercise
any Eligible Discount Option in 2006, then Optionee may be given one or more of
the following choices:
 
(i) Optionee may elect to amend each Eligible Discount Option to change the
option expiration date identified in the original grant agreement to a date that
is expected to constitute a fixed calendar year election for purposes of
Section 409A of the Code (the Administrator will have the discretion to choose
to allow Optionees to pick different calendar years for different portions of
each Eligible Discount Option); and/or
 
(ii) Optionee may elect to amend the eligible portion of each Eligible Discount
Option such that the Exercise Price of the Option will be increased to the fair
market value, as determined for purposes of Section 409A of the Code, of a share
of the Company’s Common Stock on the Option’s grant date.


14